UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7460


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES R. NIBLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:02-cr-00568-GBL-1)


Submitted:   February 12, 2015             Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James R. Niblock, Appellant Pro Se.    Dana James Boente, Acting
United States Attorney, William P. Jauquet, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James R. Niblock appeals the district court’s order

denying his petition for a writ of error coram nobis in which he

alleged that his conviction for wire fraud is no longer valid in

light of United States v. Jefferson, 674 F.3d 332 (4th Cir.

2012), which addressed proper venue for wire fraud prosecutions.

We have reviewed the record and find no abuse of discretion in

the district court’s denial of the writ.            See United States v.

Akinsade, 686 F.3d 248, 251-52 (4th Cir. 2012) (providing review

standard).      Accordingly, we affirm the district court’s order.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2